UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4093


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN DEMARCUS PERKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:15-cr-00053-RLV-DCK-1)


Submitted:   September 29, 2016           Decided:   November 2, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wm.   Grayson  Lambert,   MCGUIREWOODS   LLP,  Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrian     Demarcus      Perkins        appeals         the     district      court’s

judgment after pleading guilty to conspiracy to distribute and

possess with intent to distribute methamphetamine and possession

with intent to distribute methamphetamine.                          The district court

sentenced Perkins at the low end of his Guidelines range to 97

months in prison.         Perkins’ attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there    are   no   meritorious       grounds         for    appeal    but    raising    the

issue    of    whether   his   sentence          is   substantively          unreasonable.

Perkins was notified of his right to file a pro se supplemental

brief, but he has not done so.               We affirm.

      We review the reasonableness of a sentence under 18 U.S.C.

§ 3553(a)      (2012)    for   abuse    of       discretion.          United    States    v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (citing Gall v. United

States, 552 U.S. 38, 41 (2007)).                  We first consider whether the

district court committed a significant procedural error, such as

improperly calculating the Guidelines range.                          Gall, 552 U.S. at

51.     If the sentence is procedurally reasonable, we consider its

substantive reasonableness, taking into account the totality of

the circumstances.         Id.      We presume that a sentence within or

below the Guidelines range is substantively reasonable.                             United

States    v.    Susi,    674 F.3d 278,       289       (4th    Cir.   2012).       This

presumption      can    only   be   rebutted          by    showing    the    sentence    is

                                             2
unreasonable        when     measured       against       the     § 3553(a)      factors.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      We   have     reviewed       the    record    and     conclude      that   Perkins’

sentence is reasonable, and the district court did not abuse its

discretion in sentencing him at the low end of his Guidelines

range.     The district court considered the parties’ arguments and

made an individualized assessment based on the facts presented,

applied relevant § 3553(a) factors to the specific circumstances

of   the   case    and     the    defendant,      and   adequately        explained      its

sentence.        We therefore give due deference to its “reasoned and

reasonable decision” that the § 3553(a) factors justified the

sentence.        See United States v. Diosdado-Star, 630 F.3d 359, 367

(4th Cir. 2011) (citation and quotation marks omitted).

      In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                             Accordingly, we

affirm the district court’s judgment.                     This court requires that

counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for

further    review.         If     the    client    requests       that    a   petition    be

filed,     but    counsel        believes    that    such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on the client.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                             3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4